Citation Nr: 9907261	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for acne and 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability evaluation for 
compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to May 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions entered in 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, denying the claims at issue.  Following 
his initiation of this appeal, the veteran requested a 
hearing before the RO's hearing officer, and the record 
reflects that such proceeding occurred in May 1997, a 
transcript of which is of record.

The issues of a rating in excess of 10 percent for the 
veteran's service-connected skin disorders and entitlement to 
a total disability rating for compensation on the basis of 
individual unemployability are addressed in the REMAND 
portion of this document.


FINDINGS OF FACT

1.  The veteran's service-connected respiratory disability 
primarily involves bronchial asthma, but also includes 
idiopathic bullae of the right lung, which are ratable as a 
single entity.

2.  The veteran's bronchial asthma with idiopathic bullae is 
currently manifested by a forced expiratory volume at one 
second (FEV1) of 46 percent of the predicted value and a 
ratio of FEV1 to forced vital capacity (FVC) of 48 percent; 
there is no showing of more than one asthma attack per week 
with episodes of respiratory failure or daily use of 
systemic, high dose corticosteroids or immuno-suppressive 
medications, and the veteran's lung disease is not shown to 
be pronounced with asthmatic attacks occurring very 
frequently in association with severe dyspnea on exertion 
between attacks and with a marked loss of weight or other 
evidence of a severe impairment of health.


CONCLUSIONS OF LAW

The schedular and extraschedular criteria for the assignment 
of a rating in excess of 60 percent for bronchial asthma with 
idiopathic bullae of the right lung have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R.§§ 4.96, 4.97, 
Diagnostic Code 6602, as in effect prior to October 7, 1996; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.96, 
4.97, Diagnostic Code 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his lung disease is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim that is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to such claims.  It is 
noted that, generally, an allegation that a service-connected 
disability has increased in severity is sufficient to 
establish well-groundedness.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  Likewise, the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed, and in this regard, it is noted that the record 
includes reports of VA examinations in 1996 and 1997, as well 
as a variety of other medical reports compiled by non-VA 
providers, and information from the Social Security 
Administration.  There is otherwise not shown to be a need 
for any additional medical examination or opinion as to 
either of the disorders herein at issue.  It therefore 
follows that no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).
Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In the context of the current appeal, the veteran noted in an 
attachment to a VA Form 9, Appeal to the Board of Veterans' 
Appeals, dated in July 1997, the following:

No appeal on the asthma @ 60%.  I do believe 
that VARO should rate the bullae as a service 
connected disability and not just add onto 
asthma.  

While the above-cited statement tends to indicate the 
veteran's agreement with the 60 percent rating assigned for 
his service-connected asthma, thus calling into question 
whether in fact there is presented any question of fact or 
law for the Board to review, the veteran by virtue of the 
second sentence of the cited material directly places the 
claim for increase for asthma and idiopathic bullae in 
question.

In addressing the veteran's claim for a rating in excess of 
60 percent for his asthma and idiopathic bullae, it is noted 
that 38 C.F.R. § 4.96 provides that ratings under DCs 6660 
through 6822 will not be combined with each other and that a 
single rating will be assigned under the DC that reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  See also 38 C.F.R. § 4.17 
(avoidance of pyramiding in the rating of the same disability 
under various diagnoses and the evaluation of same 
manifestation under different diagnoses); Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Thus, there is no basis in the 
law for the assignment of a separate rating for the 
idiopathic bullae affecting the veteran's right lung.

In evaluating the severity of the veteran's service-connected 
respiratory disabilities, it is evident that, notwithstanding 
a showing of marked bullous emphysema involving the upper 
two-thirds of the right lung (ratable under DC 6603), the 
predominant lung disability of the veteran is shown to be 
that of bronchial asthma affecting both of his lungs (ratable 
under DC 6602).  

There is noted to have been a change in the regulations to be 
utilized in the rating of respiratory disorders, effected in 
October 1996.  In cases such as this, where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will be 
applied, unless Congress provided otherwise, or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

Under the criteria in effect prior to October 7, 1996, an 
evaluation of more than 60 percent was not for assignment 
under DC 6602 or DC 6603, in the absence of a showing of 
pronounced bronchial asthma or emphysema.  There was not 
shown to be asthmatic attacks occurring very frequently with 
severe dyspnea on slight exertion between attacks and a 
marked loss of weight or other evidence of a severe 
impairment of health resulting from asthma.  As well, the 
veteran's emphysema is not shown by the medical data 
presented to be intractable or totally incapacitating with 
dyspnea at rest or marked dyspnea and cyanosis on mild 
exertion.  While there was X-ray evidence of marked bullous 
emphysema affecting a portion of the right lung, pulmonary 
function studies disclosed not more than a severe ventilatory 
impairment.

Under the criteria, effective from October 7, 1996, a 100 
percent evaluation for asthma is assignable where the FEV-1 
is less than 40 percent of the predicted value; or the ration 
of FEV-1 to FVC is less than 40 percent; or there is more 
than one attack per week with episodes of respiratory 
failure; or there is required daily use of systemic (oral or 
parenteral) high dose of corticosteroids or immuno-
suppressive medications.   In addition, a 100 percent rating 
is for assignment for pulmonary emphysema where the FEV1 or 
FEV1/FVC is less than 40 percent of the predicted value; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40 percent of 
the predicted value; or the maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption with cardiac or 
respiratory limitation; or there is cor pulmonale (right 
heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory 
failure;, or use of oxygen therapy required.  

Recent pulmonary function studies fail to identify the 
requisite FEV1, FEV1/FVC, DLCO(SB) values as to warrant any 
increase beyond the currently assigned 60 percent evaluation.  
As well, it is not demonstrated that the frequency of the 
veteran's asthmatic attacks is more than one weekly or that 
he experiences respiratory failure.  The record does not 
reveal that he is using systemic corticosteroids or immuno-
suppressive medication on a daily basis at a high dosage.  
His maximum exercise tolerance is not shown to be less than 
15 ml/kg/min oxygen consumption with cardiac or respiratory 
limitation.  Likewise, the existence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or the need 
for outpatient oxygen therapy is not indicated.

In the absence of a showing of more than severe bronchial 
asthma or pulmonary emphysema, or findings indicative of a 
greater impairment of the lungs on pulmonary function 
testing, it must be concluded that disability in question is 
not more than 60 percent disabling under the rating criteria 
in effect both prior to and on October 7, 1996.  Moreover, 
the record does not demonstrate that the overall severity of 
the veteran's service-connected respiratory impairment, as 
caused by asthma and idiopathic bullae, warrants the 
assignment of the next higher evaluation, 100 percent, 
pursuant to 38 C.F.R. § 4.96.  The findings on pulmonary 
function testing, which speak to the overall severity of the 
veteran's service-connected respiratory disablement, do not 
denote pronounced disability, and the fact that no use is 
made of any oral medications and that the veteran remains 
active in daily activities, such as shopping and mowing the 
lawn, point to less than total disablement.  Accordingly, a 
schedular evaluation in excess of 60 percent for bronchial 
asthma and idiopathic bullae of the right lung is not for 
assignment.
The Board further notes that in Floyd v. Brown, 9 Vet. App. 
88, 96 (1996), the United States Court of Veterans Appeals 
(Court) held that the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  The Board, however, is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 157 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.

In the present case, there is no showing that the veteran's 
service-connected asthma and idiopathic bullae has caused a 
marked interference with employment beyond that contemplated 
by the assigned evaluation or, alone, has necessitated 
frequent periods of hospitalization.  As such, and in the 
absence of an unusual or exceptional disability picture, the 
Board finds that the regular schedular standards have not 
been rendered impractical.  Thus, the Board concurs in the 
RO's determination that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell, Shipwash, supra.

While the Board has considered the veteran's testimony and 
other statements to the effect that his asthma is more than 
60 percent disabling, the medical data presented fail to 
substantiate those claims.  The bulk of the evidence 
presented necessarily compels the conclusion that no more 
than a 60 percent rating is for assignment for the veteran's 
service-connected asthma.  Inasmuch as the evidence presented 
is not in relative equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application with respect to the claim 
for increase herein under consideration.






ORDER

An increased rating for asthma and idiopathic bullae of the 
right lung is denied.


REMAND

Evidence on file shows that service connection for comedonal 
acne with multiple cyst excisions and pseudofolliculitis 
barbae was established on the basis of inservice aggravation 
by RO action in August 1985, at which time a 10 percent 
rating was assigned under DC 7819.  During service and 
thereafter, there was shown to be involvement of the face, 
ears, chest, and back.  Notwithstanding action by the RO in 
Baltimore, MD, in March 1990, in which the veteran's 
entitlement to service connection for pseudofolliculitis 
barbae was denied on the reported basis that is was a 
congenital or developmental defect, it is evident that no 
severance action was ever undertaken with respect to the 
grant of service connection for pseudofolliculitis barbae 
effected in August 1985, and such grant has remained in 
effect for a period of time in excess of ten years.  Thus, 
service connection for pseudofolliculitis barbae, as well as 
comedonal acne and multiple cyst excisions, remains in effect 
and cannot now be severed, except upon a showing of fraud or 
absence of requisite service or character of discharge.  
38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  In its 1996 decision 
that denied the veteran's claim for an increased rating for 
his skin disorders, which is, in part, the subject of this 
appeal, the RO only considered the veteran's acne in denying 
the claim.  Under these circumstances, the issue of 
entitlement to a rating in excess of 10 percent for acne and 
pseudofolliculitis barbae must be remanded for 
readjudication.  38 C.F.R. § 19.9 (1998).  

Since appellate review of the issue of a rating in excess of 
10 percent for the veteran's skin disorders must be deferred 
pending further development, the Board must also defer 
consideration of the issue of a total compensation rating 
based on individual unemployability.  

The Board also notes that the record reflects that the 
veteran was as recently as February 1997 actively engaged in 
a work-study arrangement with VA as part of a Chapter 31 
program of vocational rehabilitation, but complete records 
relating to his participation in that program are not now of 
record.  It is noted, too, that the veteran was afforded an 
evaluation in November 1996 at the Workability Center for the 
purpose of determining his ability to perform certain types 
of work, and the report of that evaluation indicates that a 
counseling record-narrative report was reviewed as part of 
that assessment.  As it appears that further Chapter 31 
records do exist, but which are not now on file, efforts to 
obtain same for the Board's review are advisable.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
Chapter 31 file, inclusive of his 
counseling records and any training 
subfolder, for association with the other 
evidence on file.

2.  Thereafter, the RO must adjudicate 
the issue of entitlement to a rating in 
excess of 10 percent for the veteran's 
service-connected acne and 
pseudofolliculitis barbae, and 
readjudicate the issue of a total 
compensation rating based on individual 
unemployability.

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which addresses the veteran's acne 
and pseudofolliculitis barbae, and be 
afforded a reasonable period in which to 
respond before the record is returned to 
the Board for further review.


The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  

No action is required of the veteran until he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

